UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CIVIL MINUTES —- GENERAL ‘oO’
Case No. 2:20-CV-02299-CAS (SKx) Date May 6, 2021
2:20-CV-02250-CAS (SKx)
Title JBF INTERLUDE 2009 LTD, ET AL. v. QUIBI HOLDINGS LLC, ET AL.

QUIBI HOLDINGS LLC, ET AL. v. INTERLUDE U.S., INC., ET AL.

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

Catherine Jeang Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present

Proceedings: (IN CHAMBERS) - QUIBI’S MOTION FOR SANCTIONS ON
EKO’S IMPLIED CONTRACT CLAIM (Case No. 2:20-cv-02299
ECF No. 511; Case No. 2:20-cv-02250 ECF No. 349; filed May 5,
2021)

The Court is in receipt of Quibi’s motion for sanctions on Eko’s implied contract
claim, filed May 5, 2021. Case No. 2299 ECF No. 511; Case No. 2250 ECF No. 349.
Quibi asks the Court to impose sanctions, including dismissal of Eko’s implied contract
claim and attorneys’ fees, pursuant to Federal Rule of Civil Procedure 11. Quibi’s motion
is brought on the grounds that Eko’s allegation that its CEO disclosed “non-public”
information to defendant Jeffrey Katzenberg at a March 2017 meeting has “no factual
basis” and has “exposed Mr. Katzenberg, WndrCo, and Quibi to substantial expense and
harassment.” Id. at 1.

The Court does not require further briefing on this motion, and takes this matter
under submission. The Court concludes that this matter is better decided at the conclusion
of this case, and DENIES the motion without prejudice to its being renewed at that time.

IT IS SO ORDERED.

00 : 00
Initials of Preparer CMJ

 

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 1 of 1
